DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 1/10/2022 is acknowledged on 7/11/2022.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10-14 disclose as each claim depending on claims “1,3-6 or 9. This dependency of the claims is not clear. Each of the claims can not depend on two independent claims (claims 1 and 9) at the same time. For purpose of examination, claims 10-14 are considered as depending on independent claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and  9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US Patent Application Publication No.2002/0072041) in view of Sorenson (US Patent No. 9,687,718).
Regarding claims 1 and 9, Gallagher discloses a golf swing training device (see all specification and Figure 4 and paragraphs 2 and 15 disclose that the swing trainer could be a golf club) comprising: a shaft comprising a hollow channel (50), a proximal end (top end of the shaft as shown in Figure 4) and a distal end (bottom end of the shaft as shown in Figure 4), and defining a length between the proximal end and the distal end (see Figure 4); a weight located within the hollow channel of the shaft (56,58); c) the hollow channel (50) of the shaft having a first stop (52) and a second stop (54), wherein the first stop is located closer to the proximal end and the second stop is located closer to the distal end (see Figure 4); the weight slidably engaged within the hollow channel and movable within the hollow channel between the first stop and second stop (elements 56 and 58 are movable as recited). Gallagher discloses the invention as recited above but it does not explicitly state if the length of shaft could be 40 inches, the fist stop to be located a distance of 18 ½ inches from the second stop and the weight remaining against the first stop through at least 70% as recited. However, Gallagher discloses in paragraph 14 that the swing device is adjustable to accommodate the size or the swing conditions of the player and paragraphs 31 discloses that the two stops (52 and 54) as being adjustable inside tubular member/hollow channel (50). Since the stops are adjustable locating them at a distance of 18 ½ inches from the second stop can be maintained. Regarding the weight remaining against the first stop through at least 70%, since Gallagher discloses the recited main structures of the claim, during normal use and operation of a golf swing practice, when the swing is considered as starting form a back swing, the weight element will remain against the first stop until the user starts swinging down the club and the weight will obviously slide down inside the channel by a centrifugal force that is developed by the swinging until it reaches the second stop where the golf club will be at a position to strike a ball. For example, in paragraph 34 it is disclosed that the sound of the movable member/weight informs a user if the swing was proper or not. If the sounds occurs prior the golf club reaching the “optimal location” of the arcuate swing, then it is an indication that the swing is wrong and when the sound occurs when after passing the ideal “optimum location” for striking the ball it is also an indication that the swing initiated too late. As discussed in paragraph 21, the invention is a swing trainer for providing recognizable signals to the user/holder of a sports club to teach the proper swing and ultimately indicate the optimum swing and strike locations. Depending the swing speed, style, way of holding the golf club, and where the stops are adjusted in the club, it is considered that the weight will obviously remain against the first stop through 70% of the arch of a golf swing so that the sound will be generated at the proper time and location of the golf swing. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the weight to remain against the first stop through at least 70% of the arch of the swing as recited since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the shaft being 40 inches, Sorenson teaches a swing trainer that is a conventional golf club (see column 2 line 23). Sorenson also discloses  that the length of the golf trainer could be in a range of 30 inches – 60” (see column 5 lines 11-12). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the length of the Gallagher device to be 40 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 3, the use of a handle is disclosed in paragraph 30 of the Gallagher reference.

Regarding claim 4, as shown in Figure 4 of the Gallagher reference, the second stop (54) is located at the distal end.

Regarding claim 5, Gallagher does not explicitly disclose if the weight is 7/16 inch diameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a weight that is 7/16 inch since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6, Gallagher does not explicitly state if the weight is a 7/16 inch diameter stainless steel ball bearing. Regarding the size, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a weight that is 7/16 inch since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding the type of material, It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the weight from a stainless steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 10, since the Gallagher reference teaches the use of a golf club, the device having a golf club head is obvious (see also Figure 1 and the use of golf clubs in paragraph 2).

Regarding claims 11-13, Gallagher discloses the recited structures as disclosed in the claims above. In addition the reference discloses method of swinging a club in claims 16-17 of the reference. During use and operation of the Gallagher device, the method steps as recited would obviously be performed.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 9 above, and further in view of Dawe (International Publication Number WO2011106888 A1).
The references as applied to claim 9 do not disclose the use of a video. The use of video in golf training is not a new concept and Dawe is one example of reference that teaches it. It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Gallagher reference with a method that uses a video in order to capture the image of the golf shaft during the swing in order to determine the flex of the shaft as disclosed in the abstract of the Dawe reference.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711